Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 1 of 12

 

 

 

1 | JOSEPH P. MCMONIGLE, Bar No. 66811
JOHN B. SULLIVAN, Bar No. 238306
2 | DAVID S. MCMONIGLE, Bar No. 258980
LONG & LEVIT LLP
3 | 465 California Street, Suite 500
San Francisco, California 94104
4 | Telephone: (415) 397-2222
Facsimile: 415) 397-6392
5 | Email: jmcmonigle@longlevit.com
yrallivanglcoglerit. com
6 dmemonigle@longlevit.com
7 | Attorneys for Respondent
HOSIE RICE LL
8
9
IN THE UNITED STATES DISTRICT COURT
10
NORTHERN DISTRICT OF CALIFORNIA
11
12
13 SPACE DATA CORPORATION, Case No. 4:20-cv-08256-JSW
Petitioner, DECLARATION OF SPENCER HOSIE
14 IN SUPPORT OF RESPONDENT
Vv. HOSIE RICE LLP’S MOTION FOR
15 ATTORNEY’S FEES
HOSIE RICE LLP,
16 ; Action Filed: November 25, 2020
Respondent.
17
18
19
20
21
22
23
24
25
26
27
28
LONG & LEVIT LLP -l-
SAN FRANCISCO, , DECLARATION OF SPENCER HOSIE

 

 
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 2 of 12

 

 

! I, Spencer Hosie, declare as follows:
° 1. I am an attorney at law duly licensed to practice law in the State of
: California. I am a partner of the firm Hosie Rice LLP, where I concentrate my practice on
‘ intellectual property, antitrust, energy, and business tort litigation. I have personal
° knowledge of the facts stated herein, and if called as a witness in this matter, I would and
° could testify competently to the following facts.
: 2. Attached hereto as Exhibit 1 is a true and correct copy of the January 28,
: 2019 Representation Agreement between Hosie Rice, LLP and Space Data Corporation.
° I declare under penalty of'perjury under the laws of the United States of America

° that the foregoing is true and correct. Executed on June 11, 2021 at San Francisco,

7 California.

12

13

14 -

15

16 SPE ey

17 )

18

19

20

21

22

23

24

25

26

27

28

LONG & LEVIT LLP - 2).
nie, ~ DECLARATION OF SPENCER HOSIE

 

 
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 3 of 12

EXHIBIT 1
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 4 of 12

Host | Rice LLP

ATTORNEYS AT LAW Transamerica Pyramid, 34" Floor
600 Montgomery Street
San Francisco, CA 94111
T: 415.247.6000 F: 415.247.6001

REVISED
January 28, 2019

Jerry Knoblach

C.E.O.

Space Data Corp.

2535 Fairview Street, Suite 100
Chandler, AZ 85224
jknoblach@spacedata.net

Re: Representation Agreement
Dear Jerry:

This letter agreement (“Agreement”) sets forth the terms and conditions on which Hosie
Rice LLP (“Hosie Rice” or “Attorneys” will represent Space Data Corp. (“Client”) in the matter
described below.

Hosie Rice believes that it is important that all parties understand the terms and
conditions under which Hosie Rice will be providing legal representation to the Client. This
Representation Agreement (“Agreement”) is a formal and legally binding contract defining: (1)
Hosie Rice’s attorney-client relationship with the Client, (2) the scope of Hosie Rice’s legal
representation of the Client, (3) the terms and conditions under which Hosie Rice will represent
the Client, and (4) the fees and costs for services concerning such legal representation.
Therefore, it is important that the Client carefully review this Agreement before executing it.

1, Scope of Services. Attorneys will represent Client as to the matter captioned
Space Data v. Google (“Litigation”).

The terms of this Agreement will apply to any services we perform for the Client unless
Attorneys and the Client expressly agree to different terms in writing, or as otherwise expressly
provided in this letter. It is our intent to serve as a ‘trusted legal advisor and make available the
full range of legal services of our firm, and we look forward to building this relationship with the
Client. Hosie Rice’s sole client is the Client, mot the Client’s founders, officers, directors,
shareholders, agents, or employees, even though Attorneys will necessarily deal with such
individuals in representing the Client. The Client agrees to make it clear to such individuals that
Attomeys are representing the Client and that they should retain their own counsel if they have
legal questions.

| www.hosielaw.com
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 5 of 12

Hosir | Rice Lup
ATTORNEYS AT LAW

Jerry Knoblach
January 28, 2019
Page 2

2. Client’s Duties. Client agrees to cooperate with Attorneys, to keep Attorneys
informed of any information or developments which may come to Client’s attention, to assist
Attorneys by providing necessary information and documents, to abide by this Agreement, to
pay Attorneys’ bills when due, and to keep Attorneys advised of Clients’ address, telephone
number and whereabouts. In order to represent the Client effectively, Hosie Rice needs the
Client’s full cooperation including, but not limited to: (1) providing all documents and
information relating to Hosie Rice’s representation of the Client in a timely manner, (2) advising
Attormeys of any parties who are adverse to the Client in the representation undertaken for the
Client, and (3) making personal appearances upon reasonable notice in furtherance of the
representations undertaken. By signing this Agreement, the Client agrees to provide full
cooperation to Hosie Rice on all matters in which assistance is requested.

3. Legal Fees and Billing Practices. This is a mixed, or hybrid, hourly-contingent
representation agreement. Client agrees to pay by the hour for Attorneys’ services at the reduced
client rate of $475 per hour for Spencer Hosie and Diane Rice, $450 per hour for Brandon
Martin, $375 for Darrell Atkinson and $110 for paralegals. Invoices will be delivered to Client
monthly and are payable upon receipt unless otherwise provided herein, and we reserve the right
to impose interest at the rate of 10% per annum on any invoices outstanding more than 30 days.
In addition, hourly rates of personnel providing services to the Company under this Agreement
will increase from time to time according to competitive market conditions and increased
experience of attorneys and staff and Attorneys will provide Client with prior written notice of
the same. Billing rates and charges are usually revised annually but Hosie Rice reserves the right
to adjust rates at other times during the course of Hosie Rice’s representation. In addition, as a
partial contingency, Attorneys will be entitled to 17% of any net of costs cash (or cash
equivalent) recovered. For example, if plaintiffs recover $1.1 million, and if unpaid costs were
$100,000, Attorneys would be entitled to 17% of the net recovery of $1 million, in addition to
the discounted and unpaid hourly fees (which to date are outstanding in the amount of
(approximately as of November 28, 2018) $2,506,120.30) as well as any costs advanced under
4. Costs include such items as travel, photocopies, expert fees, deposition transcripts, as set
forth in § 5. Attorneys’ reduced hourly fees shall not be considered a cost. “Cash equivalent”
means any and all things of cash or otherwise, value received by Client, including stock, stock
options, warrants, or any other form of non-cash payment received by Client through any claim,
demand, negotiation, license, assignment, settlement, lawsuit, judgment or other agreement
regarding Client’s enforcement rights. If a claim is settled in whole or in part by the Client’s
receipt of anything of value other than cash, then Attorneys will be paid-in-like-kind. For
example, if the non-cash consideration is in the form of a restricted stock or options, payments to
Attorneys shall be made at the same time that Client is permitted to sell or exercise its options.
The decision to settle and resolve the Litigation, in whole or in part, and the terms for such
settlement and resolution, shall be and remain at the sole discretion of Client.
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 6 of 12

Hose | Rice Lup
ATTORNEYS AT LAW

Jerry Knoblach
January 28, 2019
Page 3

If Attorneys cease to be the Client’s counsel in the Litigation, through no fault of the
Attorneys, then Attorneys share in any contingent recovery will be governed by Attorneys’ time
spent on the matter over the total time spent on the matter by all counsel (the ratio of a “lodestar”
ratio). If Attorneys’ representation is terminated for cause, Attorneys will be entitled to no
portion of any contingent recovery.

Upon resolution of the matter, if Attorneys’ representation has not been terminated, all
resolution funds will be paid by defendant(s) directly to Hosie Rice’s Trust Account.

4. Attorney Provided Financing. Hosie Rice will advance all costs and fees
through the conclusion of the Litigation once Space Data has paid $4.5 million in costs and fees
in connection with the Litigation. As of the date of this Agreement, Space Data has paid at least
$4.5 million in costs and fees in connection with the Litigation. Hosie Rice represents and
warrants that it has all the facilities in place necessary to fund the Litigation through its
conclusion, with a $2 million revolver that can be increased, along with other fee income.

Attorneys agree to advance fees and costs incurred, subject to subsequent Client
repayment, as follows:

A. Once Attorneys begin to advance fees and costs, after the $4.5 million threshold is
reached, the Attorneys’ contingent interest on any recovery will increase 2% to 19%;

B. If Attorneys are required to fund costs above $5.5 million, i.e., advance more than
an incremental $1 million, then the contingency fee will increase a second 2%, for a contingent
interest of 21%; and

C. Should Attorneys fund in an amount over $6.5 million, i.e. advance more than an
incremental $2 million, then the contingency percentage increases another 1%, to a total
contingency participation of 22%.

The parties understand that, in addition to receiving this increased percentage based on
Attorney financing, the Attorney costs and fees advanced will also be paid within 90 days of the
resolution of the matter, regardless of outcome. For example, if Attorneys invest $1 million
above the $4.5 million threshold, for a total case expenditure of $5.5 million, Attorneys would
recover the $1 million advanced within 90 days of the resolution of the matter, plus receive the
contingency fee owed to Attorneys (if any).

The parties recognize that Space Data need not draw on this Attorney financing, unless
Space Data, in its unilateral discretion, so elects. That is, Space Data retains the right to fund
some or all of the Litigation fees and costs above $4.5 million, if Space Data so desires.
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 7 of 12

Hosiz | Rick Lip
ATTORNEYS AT LAW

Jerry Knoblach
January 28, 2019
Page 4

5. Costs and Other Charges. Hosie Rice will incur various third party costs and
expenses (e.g. travel, experts, photocopying) in performing legal services under this
Agreement. Client agrees to pay promptly, but no longer than 30 days, for all costs,
disbursements and expenses unless otherwise provided in this paragraph or under { 4. Hosie
Rice often advance costs that are reasonably incurred in the ordinary course of Hosie Rice’s
representation of its clients including filing fees, messenger fees, payments made to third parties,
such as court reporters for transcripts of testimony, obtaining and/or copying documents, travel
expenses (including mileage, transportation, business class air travel for any flights scheduled to
be longer than eight hours, lodging and meals), and teleconference fees. Should any costs
exceed $2,000.00, Hosie Rice may require the Client to directly pay the costs rather than advance
it. The advanced costs, itemized in detail, and the voice and data charge will be included on
Hosie Rice’s monthly invoice. Unless otherwise provided in this paragraph or under { 4, the
Client agrees to reimburse Hosie Rice for costs upon receipt of its monthly invoice.

6. Communication Concerning Progress and Outcome. Hosie Rice will take
reasonable steps to keep the Client informed of progress on matters and to respond to all
inquiries. Hosie Rice will furnish the Client with an updated litigation budget every three
months, and more frequently if events occur in the Litigation that materially affect the budget. If
the Client is uncertain about something related to Hosie Rice’s representation, it is important for
the Client to request further clarification, which Hosie Rice will provide to the extent possible.

7. Conflicts of Interest. We have conducted a conflicts check based on information
provided by the Client, and based on that information, we are not aware of any ethical conflicts
of interest posed by Hosie Rice’s proposed representation of the Client as described in this
Agreement, including, but not limited to, conflicts related to the source of Hosie Rice’s financing
under 74 It is the Client’s continuing duty to inform Attorneys of the identity of any person,
firm, corporation or other entity adverse to the Client or that otherwise has any interest that may
be in conflict with the Client’s interests with respect to any legal matter as to which we are
representing the Client.

8. Disclaimer of Guarantee. Nothing in this Agreement and nothing in Hosie
Rice’s statements or writings to Client will be construed as a promise or guarantee about the
outcome of the Litigation. In the course of the representation, Hosie Rice may discuss with
Client the status or potential outcome of matters or issues in which Hosie Rice is representing the
Client. Hosie Rice cannot promise or guarantee any particular outcome or result due to variables
and uncertainties outside Hosie Rice’s control. Hosie Rice makes no such promise or
guarantees. Hosie Rice’s comments about the outcome of the Litigation are expressions of
opinion only. Therefore, the Client should not construe any expressions or opinions on such
matters or issues as assurances, promises or guarantees of the potential outcome of the Litigation.
Hosie Rice has furnished the Client with a budget that reflects its best estimate of fees and costs
to be incurred in the Litigation and may update the budget as circumstances in the Litigation
dictate. Hosie Rice will implement its best efforts to adhere to the budget and promptly provide
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 8 of 12

Hosiz Rick Lup
ATTORNEYS AT LAW

Jerry Knoblach
January 28, 2019
Page 5

Client with advance notice if it anticipates the budget will be exceeded. Notwithstanding, Client
acknowledges that any estimate of fees given by Hosie Rice shall not be a guarantee. Actual fees
may vary from estimates given.

9. Entire Agreement. This Agreement contains the entire agreement of the
parties. It replaces and supersedes any prior agreements or understandings, whether written or
oral. No other agreement, statement or promise made on or before the effective date of this
Agreement will be binding on Hosie Rice and Client. This Agreement may be modified only by
an instrument in writing, executed by both Hosie Rice and Client.

10. Severability. If any provision of this Agreement is held in whole or in part to be
unenforceable for any reason, the remainder of that provision and of the entire Agreement will be
severable and remain in effect.

11. Effective Date. This Agreement will govern all legal services performed by
Attorney on behalf of Client commencing with the date Attorney first performed services.

12. Imsurance. Hosie Rice maintains errors and omissions insurance applicable to
the services to be rendered pursuant to this Agreement.

13. Termination of Representation by Client. If at any time the Client is
dissatisfied with Hosie Rice’s services or wants to have other counsel represent it, the Client may
terminate this Agreement by notifying Hosie Rice in writing of the Client’s desire to end Hosie
Rice’s representation. Similarly, Hosie Rice may withdraw at will representation of the Client
and terminate this Agreement in writing. If the Client’s representation is terminated by the
Client, then the Client is only responsible for payment of fees and costs that have been incurred
up to the date on which Hosie Rice receives notice from the Client of its desire to terminate the
representation, with the fee being calculated as set forth in {3 above. The Client agrees that
Hosie Rice may similarly elect to terminate the representation upon written notice.

Upon termination of the representation, the Client may request the return of the “Client
File” (as defined below) related to the representation or may request that it be forwarded to
another law firm. The contents of the “Client File” will include all documents (in electronic,
paper, or other format) provided by the Client and all recorded information (including but not
limited to correspondence, pleadings, transcripts, exhibits, reports, completed but
uncommunicated work product and other readily identifiable documents) that Hosie Rice
retained as reasonably necessary to the Client’s representation. We do not consider our internal
communications, notes, and drafts of documents as part of the Client File. Hosie Rice reserves
the right to copy the contents of the Client File at our expense and to reuse any work product
(exclusive of confidential information) for other clients. If the Client chooses not to request the
return of the Client File, Hosie Rice will store it at our off-site storage facility pursuant to
Attorneys’ normal retention policy as required by law or regulation. The Client will be notified
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 9 of 12

Host | RIck LLP
ATTORNEYS AT LAW

Jerry Knoblach
January 28, 2019
Page 6

via email at the last email address provided to Hosie Rice when the retention period has ended
and of Attorneys’ intention to dispose of the Client File. The Client will have sixty (60) days
from the email notification date to take possession of its Client File. If Hosie Rice does not take
possession of it during this time, the Client agrees that it may be destroyed without further
notice.

14. Termination of Representation by Hosie Rice. If material adverse facts are
revealed through discovery, or otherwise, that were not disclosed by Client, Hosie Rice has the
right to immediately withdraw in accordance with California Rules of Professional Conduct.
Further, Hosie Rice may withdraw at will should Hosie Rice decide that Client is making it
unreasonably difficult for Attorneys to carry out its engagement effectively.

15. Client’s Acknowledgment. Client acknowledges that Client has been
encouraged by Attorneys to consult independent counsel concerning the negotiation of this fee
Agreement and its terms (including the following Section 17 on Dispute Resolution), that Client
has made sufficient investigation and inquiry to determine that this Agreement is fair and
reasonable to Client, and that this Agreement was the product of arm's length negotiation with
Attorneys. Client acknowledges that Client has either consulted such independent counsel or,
having had an adequate opportunity to seek such advice, has declined to follow Attorneys’
advice to do so.

16. Client's Indemnity. Client agrees to indemnify and hold Attorneys harmless for
any claims asserted by others to any portion of the claims covered by this Agreement.

17. Fee Not Set by Law. Client understands that the fees described in this
Agreement are not set by law, but are negotiable, and were negotiated, between Attorneys and
Client. Attorneys encourage Client to have this representation agreement reviewed by other
Client counsel.

18. Dispute Resolution. Hosie Rice appreciates the opportunity to represent the
Client and anticipates a productive and harmonious relationship. The Client is encouraged to
bring to Hosie Rice’s immediate attention any concerns with services performed or fees charged.
Most problems can be resolved by communication and discussion. However, should a dispute
arise which cannot be resolved by negotiation, Hosie Rice believes that attorney-client disputes
are most satisfactorily resolved through binding, confidential arbitration rather than by litigation.
Any dispute arising out of, in connection with, or in relation to the interpretation, performance or
breach of this Agreement—including any claim of legal malpractice (or similar claim) and any
claim involving fees or expenses—shall be resolved by final, confidential and binding arbitration
conducted in San Francisco, California, administered by a retired judge or justice and in
accordance with the then existing JAMS Streamlined Arbitration Rules and Procedures, and any
judgment upon any award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction to do so. If Hosie Rice and Client are unable to agree on a retired judge or
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 10 of 12

Hos | Rice Lup
ATTORNEYS AT LAW

Jerry Knoblach
January 28, 2019
Page 7

justice to conduct the arbitration, then each party will name one retired judge or justice and the
two named persons will select a third retired judge or justice to act as the sole arbitrator. Client
further acknowledges that, by so agreeing, Client waives the right to a court or jury

trial. Client also acknowledges that arbitration provides only limited discovery and that courts
will enforce an award in arbitration without reviewing it for errors of fact or law. The parties
agree that the prevailing party in any such disputes shall be entitled to recover reasonable costs
and attorney’s fees.

In any such arbitration, both parties will be entitled to conduct discovery in accordance
with the provisions of the California Code of Civil Procedure, but either party may request that
the arbitrator limit the amount or scope of such discovery, and in determining whether to do so,
the arbitrator shall balance the need for discovery against the parties’ mutual desire to resolve
disputes expeditiously and inexpensively.

Should there be a dispute concerning fees or costs, the Client may elect to submit that
dispute to arbitration under the above provisions. If the Client does not make that election, then
California law provides a client with the right to request arbitration of any fee dispute before an
arbitrator or panel of arbitrators selected by a local bar association or the State Bar (“Bar Fee
Arbitration”). By signing this Engagement Agreement, the Client agrees that if a Bar Fee
Arbitration is conducted, that Bar Fee Arbitration shall determine only the issue of the properly
chargeable amount of fees and costs, and that such Bar Fee Arbitration shall not affect the
Client’s agreement to arbitrate all other issues on the terms set forth above.

19. Attorney Lien. Client acknowledges that the repayment of any deferred fees or
costs, and, in the event of a successful resolution, any contingency due to Attorneys is
enforceable by lien of property or any other means of collection under the law of the State of
California

20. Choice of Law. In any proceeding (whether in arbitration, in court, or in any
other tribunal), all questions concerning the rights and obligations of Client and Hosie Rice
under this Agreement that are determined to be governed by the law of a state shall be resolved
in accordance with the then-prevailing law of the State of California, including the California
Rules of Professional Conduct.

21. Conclusion. Ifthe terms set forth in this Engagement Agreement are satisfactory
to the Client, please sign the original and return it to Attorneys in the enclosed envelope.
Delivery of an executed counterpart of this Engagement Agreement by facsimile or other
electronic imaging shall also be as effective as delivery of a manually executed counterpart of
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 11 of 12

Hos | Rice utp
ATTORNEYS AT LAW

Jerry Knoblach
January 28, 2019
Page 8

this Engagement Agreement. The Client should keep the fully executed deopy of this engagement
agreement with its records.

    
 
 

Very Truly Yours,

HOSIE RICE LLP

Spencer Hosie, Senjor Partner

AGREED TO AND ACCEPTED:

 

Jerry Knoblach
Space Data Corp. (Client)

ACKNOWLEDGEMENT AND CONSENT:

 

Paul Crawford
Managing Member
Space Data Investments LLC
Case 4:20-cv-08256-JSW Document 36-2 Filed 06/15/21 Page 12 of 12

Hosm | Rice up

ATTORNEYS AT LAW

Jerry Knoblach
January 28, 2019
Page 8

this Engagement Agreement. The Client should keep the: fully executed i popy of this engagement
agreement with its records.

   
 
 

Very Truly Yours,

HOSIE RICE LLP

Spencer Hosie, Senjor Partner

AGREED TO AND ACCEPTED:
Gerald M ci nr nny 0

SUS. Govemment, ou=ECA,

Knoblach:A01097C00000 eee oSPACEONTACORPORATEN
16003D8BA4900015F3D [rnoblachAo 037Co000016003088M220015F30

Datu: 2019.02.02 20.2957 -07Hr

Jerry Knoblach
Space Data Corp. (Client)

 

ACKNOWLEDGEMENT AND CONSENT:

buy f Lanufed uf

Paul Crawford ©
Managing Member
Space Data Investments LLC
